Citation Nr: 1635941	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  10-07 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee in August 2009 and September 2010. 

A Travel Board hearing was conducted before the undersigned in November 2012.  The transcript of this hearing is contained in the Veteran's Virtual VA file.

These matters were most recently remanded in February 2014 and are again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

By a January 2016 statement, the Veteran requested recent treatment records from the Mountain Home, Tennessee VAMC be reviewed.  The Veteran's representative has submitted Tennessee VAMC records dated February 2016, but it is unclear whether there are still outstanding records.  On remand, all outstanding records should be associated with the claims file.  

Further, a VA examination was conducted in December 2015.  This examination found no diagnosis of PTSD or another mental disorder, but was conducted under DSM-V criteria.  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  The provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board, such as this case.  Therefore, remand is required for a VA examiner's opinion using DSM-IV criteria.

As noted in the February 2014 Board remand, the record supports prior notations of depression and PTSD.  A March 2009 VA treatment record indicates an assessment of depression as well as testing "consistent with PTSD," and, during his November 2012 hearing, the Veteran noted that he was taking Prozac, an antidepressant.  October 2014 and January 2015 VA treatment records reflect diagnoses of adjustment disorder and PTSD.  December 2015 VA treatment records reflect medication prescribed for depression.  February 2016 VA treatment records contain notation of PTSD.  The examiner is requested to address these diagnoses of PTSD and other mental illness in the record, and opine as to their relationship, if any, to service.

Finally, the Veteran's STRs include his July 1973 separation examination, which notes depression or excessive worry, due to present bankruptcy.  The examiner is requested to discuss the STRs in the examiner's report.

Given that a further adjudication of the service connection claim could affect the TDIU claim, the two issues are inextricably intertwined, and no Board adjudication of the TDIU claim is warranted until all remand actions have been accomplished.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1. VA records from the Mountain Home, Tennessee facility, dated since December 2015 to present, must be obtained and added to the claims file.  If no such records are available, this must be noted in the claims file. 

2.  Send the Veteran's claims file to an appropriate examiner for an addendum opinion to the December 2015 VA examination.  If an examination is required to respond to the following inquiries, one should be scheduled.  The examiner is required to have reviewed the entire claims file.

The examiner is requested to render a multi-axial diagnosis UNDER DSM-IV (not DSM-V) CRITERIA.  If no Axis I diagnosis is made, the examiner must explain this determination with full rationale.  

If a diagnosis of PTSD is rendered, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that this diagnosis is etiologically related to the corroborated in-service stressor. 

For all other diagnoses, the examiner must opine as to whether it is at least as likely as not that each diagnosis is otherwise etiologically related to service.  

The examiner is also requested to opine as to the diagnoses of depression, adjustment disorder, and PTSD, made during the pendency of the appeal (since May 2009), and opine as to whether they are at least as likely as not etiologically related to service.  Specifically, a March 2009 VA treatment record indicates an assessment of depression as well as testing "consistent with PTSD," and, during his November 2012 hearing, the Veteran noted that he was taking Prozac, an antidepressant.  October 2014 and January 2015 VA treatment records reflect diagnoses of adjustment disorder and PTSD.  December 2015 VA treatment records reflect medication prescribed for depression.  February 2016 VA treatment records contain a notation of PTSD.  

The Veteran's STRs include the July 1973 separation examination, which notes depression or excessive worry, due to present bankruptcy.  The examiner is requested to discuss the STRs in the report.

All opinions must be supported by a complete rationale in a typewritten report. 

3.  Then, the appeal must be readjudicated.  If either claim remains denied, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




